Keene v. State                                                      















IN THE
TENTH COURT OF APPEALS
 

No. 10-96-208-CR

     MICHAEL LEE KEENE,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 87th District Court
Freestone County, Texas
Trial Court # 95-119-CR
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      On August 30, 1995, Michael Lee Keene was indicted on one count of retaliation.  Tex.
Penal Code Ann. § 36.06 (Vernon 1994).  Pursuant to a plea agreement, Keene, on September
21, pled guilty to the offense, and the trial court entered an order deferring adjudication on the
offense for four years and placing Keene on community supervision for those four years.
      On February 20, 1996, the State filed a "Motion to Show Cause," alleging that Keene had
violated two of the conditions of his community supervision, namely, (1) failing to report to his
community supervision officer, and (2) failing to complete his mandatory community service
obligations.  On July 31, the State filed an amended "Motion to Show Cause," adding an
additional allegation that Keene had threatened a person he had been ordered by the terms of his
community supervision to avoid.
      On August 30, the trial court held a hearing on the State's motion.  Upon the close of the
hearing, the trial court found that Keene had violated three of the conditions of his community
supervision, found him guilty of the original retaliation charge, and sentenced him to seven years'
incarceration in the Texas Department of Criminal Justice-Institutional Division.
      Keene filed a notice of appeal of this judgment on September 6, and he filed a motion for new
trial on September 30.  The trial court granted the motion for new trial on November 7.  The
transcript was filed in this court on September 16.
      On January 21, 1997, Keene filed in this court a motion to dismiss this cause.  The motion
is signed by Keene, personally, and his attorney.
      In relevant part, Texas Rule of Appellate Procedure 59 states:
(b)  Criminal Cases.  The appeal may be dismissed if the appellant withdraws his notice
of appeal at any time prior to the decision of the appellate court.  The withdrawal shall
be in writing signed by the appellant and his counsel and filed in duplicate with the clerk
of the court of appeals in which the appeal is pending[.]
Tex. R. App. P. 59(b).
      We have not issued a decision in this appeal.  The motion to dismiss is signed personally by
Keene and his counsel, as required by the rule.  Thus, the motion is granted.
      Keene's appeal is dismissed.

                                                                               PER CURIAM

Before Chief Justice Davis,
         Justice Cummings, and
         Justice Vance
Appeal dismissed on appellant's motion 
Opinion delivered and filed January 29, 1997
Do not publish